67 N.Y.2d 811 (1986)
In the Matter of Joseph Bonaventure et al., Appellants,
v.
New York State Thruway Authority, Respondent.
Court of Appeals of the State of New York.
Decided March 20, 1986.
Frank L. Shernoff for appellants.
Bridget Mulvenna for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. There was no abuse of discretion by the lower courts in denying claimants' motion for permission to file a late claim pursuant to Court of Claims Act § 10 (6).